                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    No. 3:18-CV-183

SANDRA W. PATE,                     )
                                    )
               Plaintiff,           )
       v.                           )
                                    )
ANDREW SAUL,                        )
Commissioner of                     )
Social Security,                    )
                                    )
               Defendant.           )
____________________________________)


         Plaintiff’s counsel filed a motion for approval of attorney’s fees under § 206(b) of the

Social Security Act, 42 U.S.C. § 406(b), in the amount of $14,159.75 for the 41.00 hours of time

spent litigating this case in court. Attorney’s fees under § 206(b) are paid from past-due benefits

awarded to a successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been awarded

attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 in the amount of

$7,000.00. Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.

         It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $14,159.75, and refund to Plaintiff the smaller award between this amount and the EAJA

award.


 Signed: March 2, 2021




          Case 3:18-cv-00183-MOC Document 20 Filed 03/02/21 Page 1 of 1
